SECOND DIVISION
                                 MILLER, P. J.,
                              DOYLE and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 25, 2017




In the Court of Appeals of Georgia
 A17A1284. EMANUEL, et al. v. KAUTZ.

      MILLER, Presiding Judge.

      This is the second appearance of this case before this Court. In Kautz v. Powell,

297 Ga. 283 (773 SE2d 690) (2015) (Kautz I), the Supreme Court of Georgia reversed

this Court and the trial court by finding that Kelly D. Kautz had authority to terminate

the City Attorney when she was mayor of the City of Snellville. Id. at 284. On

remand, the trial court awarded Kautz the attorney fees she incurred in successfully

pursuing her appeal in Kautz I. In this case, Dave Emanuel, in his official capacity as

Council Member, along with the other city council members (collectively the “City”),

appeal from the trial court’s award of fees, alleging that an award of appellate

attorney fees is not permitted. For the reasons that follow, we conclude that Kautz

was entitled to an award of reasonable fees for the work done on appeal which was
necessitated by her inability to obtain the relief requested from the trial court.

Accordingly, we affirm the trial court’s award of appellate attorney fees to Kautz.

      Although the facts surrounding the various disputes between Kautz and the

City are lengthy and have sparked three separate appeals,1 the facts relevant to the

present appeal are simple. Due to a conflict of interest between Kautz and the City

Attorney that she was seeking to terminate, Kautz, in her official capacity, retained

independent counsel to litigate the issue of her authority to terminate the City

Attorney. After prevailing in Kautz I, Kautz moved for attorney fees in the trial court.

It is undisputed that the City and Kautz reached a resolution concerning payment of

fees incurred by Kautz at the trial level. At issue in this appeal are solely the attorney

fees billed for the successful appellate work in Kautz I. The trial court held hearings,

heard testimony, and ultimately awarded Kautz $52,005.00 in appellate fees and

$8,094.45 in appellate expenses.

      1. The City contends that the trial court erred in awarding fees incurred for

appellate work to Kautz. We disagree.




      1
       This Court decided an appeal over attorney fees for a separate dispute in
October 31, 2016. Bender et al. v. Kautz (A16A0787, October 31, 2016).

                                            2
      [W]here, as here, an official, acting in [her] official capacity, is required
      to hire outside counsel to assert a legal position the local government
      attorney cannot (because of a conflict in representing the local
      government) or will not assert, and the official is successful in asserting
      his or her position, the local government must pay the official’s attorney
      fees. This is not because of any bad faith or improper conduct on the
      part of the local government . . . Rather, attorney fees in this instance are
      simply an expense of government operation.


Gwinnett County. v. Yates, 265 Ga. 504, 508-509 (2) (458 SE2d 791) (1995). This

Court has specifically found this rule to apply to municipal government officials. City

of Stockbridge v. Stuart, 329 Ga. App. 323, 329 (3) (765 SE2d 16) (2014). The City

does not dispute that Kautz was acting in her official capacity in pursuing Kautz I,

that she prevailed in Kautz I, or that a conflict existed which prevented the City

Attorney from representing Kautz. Thus, the only question is whether fees are

available for work done on appeal.

      We conclude that Kautz is entitled to fees for her appeal. The purpose of Yates

fees is to reimburse a government official for “an expense of government operation.”

Yates, supra, 25 Ga. at 509 (2). “[T]he official’s entitlement to attorney fees depends

on [her] success in asserting [her] position in court.” Heiskell v. Roberts, 295 Ga. 795,

803 (4) (764 SE2d 368) (2014). Although Kautz was unsuccessful before the trial

                                           3
court, she ultimately prevailed in her appeal. To award her attorney fees for trial but

not for the appeal, where she was successful in asserting her position, would both

contravene the language of Yates and disregard the fundamental purpose of Yates

fees.

        In Jennings v. McIntosh County. Bd. of Comm’rs, 276 Ga. 842, 847 (5) (583

SE2d 839) (2003), our Supreme Court cited Yates and concluded that the county

official was entitled to fees because she prevailed on her principal claim. In a

seemingly incongruous footnote in Jennings, however, the Court made a passing

reference that “Jennings is incorrect in her assertion in argument that her award of

costs should include her attorney fees in bringing this appeal.” See id. fn. 8 (relying

on David G. Brown, P.E. v. Kent, 274 Ga. 849 (561 SE2d 89) (2002)).

        We find the footnote in Jennings to be limited to the facts of that case, and we

do not interpret it to dictate the outcome of the case before us. First, the Court in

Jennings relied on Boswell v. Bramlett, 274 Ga. 50 (549 SE2d 100) (2001), a case

procedurally indistinguishable from the instant case, in which the county official lost

in the trial court but prevailed on appeal. In Boswell, our Supreme Court expressly

stated that the government official was entitled to attorney fees. 274 Ga. at 52-53 (3).

Additionally, neither Yates nor Boswell, which are cited in the text of the Jennings

                                            4
opinion, explicitly confined the award of fees to those incurred at the trial level. See

Jennings, supra, at 844 (5); Boswell, supra, 272 Ga. at 53 (3); Yates, supra, 265 Ga.

at 509 (2). Moreover, the Jennings footnote cites to a case that involved an award of

fees under OCGA § 13-6-11. See David G. Brown, supra, 274 Ga. at 90. That statute

addresses permissible fees when a defendant has acted in bad faith, has been

stubbornly litigious, or has caused the plaintiff unnecessary trouble and expense. See

OCGA § 13-6-11. As our case involves fees under Yates, which serves an entirely

different purpose than the fees in § 13-6-11, we do not construe this footnote to

render appellate fees inapplicable in Kautz’s case. See Yates, 265 Ga. at 508-509 (2)

(recognizing that purpose of awarding fees has nothing to do with bad faith or

improper conduct on the part of the governmental authority).

      The rule in Yates is clear: attorney fees are proper when the county official

prevails in a suit that is part of the government expense. That the official prevailed

on appeal, rather than before the trial court, does not negate that the attorney fees

incurred are an expense of government operations. Following the reasoning of Yates

and Boswell, we thus conclude that Kautz is entitled to an award of reasonable

attorney fees for the work done on appeal.



                                           5
      2. We next turn to whether the amount of fees is reasonable. The appellants

argue that the amount of fees is not reasonable, and the trial court abused its

discretion in awarding that amount. We find no error.

      We review the trial court’s assessment of reasonable fees for abuse of

discretion. See City of Stockbridge v. Stuart, 329 Ga. App. 323, 329 (3) (765 SE2d

16) (2014).

      Here, the trial court considered expert testimony about the reasonable and

customary hourly rate, and concluded that $150 per hour was a reasonable amount.

Counsel submitted copies of their invoices, and the parties stipulated that the invoices

were correct. To show the amount awarded was unreasonable, appellants argue only

that there were three law firms involved in solely a minimal amount of work, but they

cite no case law in support of their position. Based on the invoices submitted by

Kautz’s attorneys, the trial court concluded that the work provided was “reasonable,

necessary and valuable,” but significantly reduced the award of fees from the nearly

$100,000 requested to $52,005. The appellants have not shown that the trial court

abused its discretion in awarding this reduced sum. Accordingly, we affirm both

Kautz’s entitlement to fees and the amount of fees awarded.

      Judgment affirmed. Doyle and Reese, JJ., concur.

                                           6